Case 2:13-cv-04689-NG-RML Document 57 Filed 07/10/20 Page 1 of 3 PageID #: 1175




 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
 -------------------------------------------------------------x
 SUSAN MULLER,

                   Plaintiff,                                     MEMORANDUM & ORDER

     - against -                                                  13-cv-4689 (NG)(RML)

 THE CITY OF NEW YORK, and DEPUTY
 CHIEF ROBERTO COLON and CAPTAIN
 STEVEN WARREN, in their official and
 individual capacities,

                   Defendants.
 -------------------------------------------------------------x
 GERSHON, United States District Judge:

         Susan Muller, a Lieutenant of the New York City Fire Department, brings this action

 against the City of New York, Deputy Chief Roberto Colon, and Captain Steven Warren for

 violations of 42 U.S.C. § 1983 (“§ 1983”), Title VII of the Civil Rights Act of 1964, 42 U.S.C. §§

 2000-e, et seq. against the City only, the New York State Executive Law, Human Rights Law, §§

 290, et seq., and the New York City Human Rights Law, N.Y. Admin Code §§ 8-101, et seq.

 Plaintiff’s claims are based upon allegations of quid pro quo sexual harassment, a sexually hostile

 work environment, and retaliation. Defendants, asserting that there are no genuine issues of

 material fact, have moved for summary judgment on all claims.

         In deciding a motion for summary judgment, the court is required to “construe all evidence

 in the light most favorable to the nonmoving party, drawing all inferences and resolving all

 ambiguities in [her] favor.” Dickerson v. Napolitano, 604 F.3d 732, 740 (2d Cir. 2010). The

 Second Circuit has repeatedly noted that “an extra measure of caution is merited in [granting]

 summary judgment in a discrimination action because direct evidence of discriminatory intent is

 rare and such intent often must be inferred from circumstantial evidence found in affidavits and
Case 2:13-cv-04689-NG-RML Document 57 Filed 07/10/20 Page 2 of 3 PageID #: 1176




 depositions.” Schiano v. Quality Payroll Sys., Inc., 445 F.3d 597, 603 (2d Cir. 2006); accord

 Walsh v. New York City Hous. Auth., 828 F.3d 70, 74 (2d Cir. 2016). Nevertheless, “summary

 judgment remains available for the dismissal of discrimination claims in cases lacking genuine

 issues of material fact.” Schiano, 445 F.3d at 603 (internal quotation marks omitted).

        Having comprehensively reviewed the record in this case, and having viewed the evidence

 in the light most favorable to plaintiff, it is apparent that multiple issues of material fact remain

 and that defendants’ motion must be denied in all respects but one.

        On the issue of qualified immunity, defendants are correct that the right to be free from

 retaliation under the Equal Protection Clause was not clearly established until September 2015

 when the Second Circuit decided Vega v. Hempstead Union Free Sch. Dist., 801 F.3d 72, 80–82

 (2d Cir. 2015). There, the Second Circuit “acknowledge[d] that there has been considerable

 confusion surrounding the viability of retaliation claims under § 1983” and clarified “that

 retaliation claims” are actionable. Id. Therefore, § 1983 retaliation claims based on facts that pre-

 date September 2015 are entitled to qualified immunity. See Oliver v. New York State Police, 2020

 WL 1989180, at *48 (N.D.N.Y. Apr. 27, 2020); Moore v. Connecticut Dep’t of Correction, 2018

 WL 1440169, at *3 (D. Conn. Mar. 22, 2018); Anderson v. City of New York, Health & Hosp.

 Corp., 2017 WL 9538862, at *16 (S.D.N.Y. Jan. 19, 2017), report and recommendation adopted,

 2017 WL 3251603 (S.D.N.Y. July 31, 2017); Warburton v. John Jay Coll. of Criminal Justice of

 the City Univ. of New York, 2016 WL 3748485, at *3–4 (S.D.N.Y. July 7, 2016), aff’d sub nom.

 Warburton v. Hoffman, 677 F. App’x 9 (2d Cir. 2017). Accordingly, the individual defendants are

 entitled to qualified immunity for acts that pre-date September 2015 with respect to plaintiff’s

 § 1983 retaliation claims.




                                                  2
Case 2:13-cv-04689-NG-RML Document 57 Filed 07/10/20 Page 3 of 3 PageID #: 1177




        Although the defendants assert a defense based upon the statute of limitations, they appear

 to acknowledge that none of plaintiff’s claims is dismissible in its entirety on such grounds. Prior

 to trial, the parties will be required to address the statute of limitations issue in more detail than

 they have done in their briefs, so that the jury may be properly charged as to which acts of

 defendants are actionable.

        Finally, the parties should review their positions and seek a settlement conference before

 Magistrate Judge Robert M. Levy and, if settlement is not possible, prepare a joint pre-trial order

 under his direction. The parties should also agree on a schedule for any motions in limine.



                                                               SO ORDERED.


                                                               __________/s/____________
                                                               NINA GERSHON
                                                               United States District Judge

 July 10, 2020
 Brooklyn, New York




                                                   3
